
	

113 S914 IS: To amend title XVIII of the Social Security Act to permit direct payment to pharmacies for certain compounded drugs that are prepared by the pharmacies for a specific beneficiary for use through an implanted infusion pump.
U.S. Senate
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 914
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2013
			Mr. Cochran (for himself
			 and Mr. Wicker) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to permit
		  direct payment to pharmacies for certain compounded drugs that are prepared by
		  the pharmacies for a specific beneficiary for use through an implanted infusion
		  pump.
	
	
		1.Medicare direct payment to
			 pharmacies for certain compounded drugs that are prepared by the pharmacies for
			 a specific beneficiary for use through an implanted infusion pump
			(a)In
			 generalThe first sentence of
			 section 1842(b)(6) of the Social Security Act (42 U.S.C. 1395u(b)(6)) is
			 amended—
				(1)by striking
			 and before (H); and
				(2)by inserting
			 before the period at the end the following: , and (I) in the case of
			 covered compounded drugs that are prepared by a pharmacy for a specific
			 individual, are dispensed, directly or indirectly, to the individual, are
			 necessary for the effective use of, or therapeutic benefit from, an implanted
			 infusion pump (regardless who refills the pump), and are billed directly by the
			 pharmacy, payment shall be made to the pharmacy.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to drugs
			 dispensed on or after the date of the enactment of this Act.
			
